Perlin, C.J. Claimant seeks payment of $280.00 for services rendered to the Division of Vocational Rehabilitation from November 21, 1966 through January 13, 1967. Both parties have stipulated that, as a result of delay in billing, payment was not made prior to the closing of the Biennium Appropriation, and that the requested sum is lawfully due the claimant. Where a contract with the State has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and, (4) adequate funds were available at the time the contract was entered into, this Court will enter an award for the amount due. Gilbert-Hodgman, Inc. vs. State of Illinois, 24 C.C.R. 509. It appears that all the requirements have been met in the instant case. Claimant, Ray Graham Rehabilitation Center, is hereby awarded the sum of $280.00.